Citation Nr: 0519398	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  He was awarded the Combat Action Ribbon.  
Service personnel records show that he had primary duty in 
Vietnam as an ammo-carrier 0351 from March to May 1969 and as 
a team leader 0351 from May to June 1969.  During that time, 
he was with CoG 2ndBn, 3rdMar.  He died in November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  At the time of the veteran's death in November 2000, 
service connection was in effect for laceration scars of the 
right forearm; and for frontal cephalgia, residuals of 
malaria; each was rated as noncompensable.

2.  The veteran died from liver cancer, with other 
significant conditions contributing to death but unrelated to 
the above being hepatic cirrhosis/hepatitis type C.

3.  His service-connected disabilities did not cause the 
veteran's death and played no substantial or material part in 
his death.

4.  Liver cancer and hepatic cirrhosis/hepatitis type C were 
not manifested during service and malignancy or cirrhosis of 
the liver was not manifest within one year of service 
separation.

5.  The veteran was not in receipt of retired pay and was not 
in receipt of or entitled to receive compensation for 
service-connected disability that was rated totally disabling 
for a continuous period of at least 10 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 
3.312 (2004).

2.  The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2001 VCAA letter from the RO to the claimant with 
respect to the cause of death claim, and by means of a May 
2004 VCAA letter from the RO to the claimant with respect to 
the 38 U.S.C.A. § 1318 claim.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The claimant 
was also provided notice that she should submit pertinent 
evidence in her possession.  The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with her claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The VCAA letter 
concerning the cause of death claim preceded the January 2002 
adjudication.

However, concerning the 38 U.S.C.A. § 1318 claim, only after 
the January 2002 rating decision was promulgated did the AOJ, 
in May 2004, provide explicit notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist her in obtaining evidence necessary to substantiate 
her claim.  The claimant was notified that she should give VA 
enough information about records so that VA could request 
them.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
claimant was afforded the opportunity to identify evidence 
that VA would attempt to obtain.  In that regard, the AOJ 
obtained service medical records, VA medical records, rating 
decisions, and the veteran's death certificate.  After the 
notice, the appellant was afforded additional time during 
which to submit additional evidence.  The timing-of-notice 
error was sufficiently remedied by the process carried out 
after the May 2004 VCAA letter so as to provide the claimant 
with a meaningful opportunity to participate effectively in 
the processing of her claim by VA.  Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, VA medical records, 
rating decisions, lay statements, and the veteran's death 
certificate, which contains a medical opinion as to the cause 
of the veteran's death, are of record.  The appellant 
requests a VA medical opinion as to the cause of the 
veteran's hepatitic cirrhosis, and development for risk 
factors for hepatitis C during the veteran's active duty.  
However, such is not necessary.  The evidence of record is 
adequate for rating purposes and thus satisfies 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Accordingly, appellate review may proceed.

Service connection for the cause of the veteran's death

Background

The appellant contends that the veteran's hepatitis C began 
during combat, from blood contact.  She indicates that he was 
in combat and that he was brought to the Naval Hospital in 
Corpus Christi, Texas from Vietnam with a diagnosis of 
cerebral malaria.  She notes that surgery was performed on 
him in August 1969.  

The veteran's death certificate indicates that he was 50 
years old when he died in November 2000 from liver cancer, 
with other significant conditions contributing to his death 
but not resulting in the underlying cause being hepatic 
cirrhosis/hepatitis type C.  The death certificate indicates 
that the interval between the onset of the liver cancer and 
death was 6 months.

At the time of the veteran's death, service connection was in 
effect for laceration scars of the right forearm, and for 
frontal cephalgia, residuals of malaria.  Each was rated as 
noncompensable.

Service medical records contain no diagnoses of liver cancer, 
hepatitis, or cirrhosis.  

In June 1969, the veteran was evacuated from the field 
following acute abdominal pain and loss of consciousness.  
While at the battalion aid station he had a grand mal seizure 
and was subsequently evacuated to a ship the same day.  He 
had marked agitation and was completely incoherent according 
to the June 1969 ship hospital narrative summary, and had a 
lumbar puncture.  He was given intramuscular Thorazine for 
agitation.  The report states that malaria smears were 
obtained with rings noted on the smear, but that no definite 
diagnosis was made.  Because of the clinical picture, he was 
begun on therapy for Falciparum Malaria consisting of 
Quinine, Gantrisin, and Daraprim.  He became afebrile 
thereafter and did well throughout the hospitalization except 
for the difficulty with his recent memory.  

The medical board report indicates that he was then 
transferred to the naval hospital in Japan to continue 
convalescence and finally was transferred to the naval 
hospital in Corpus Christi, Texas.  Physical examination on 
admission revealed his head and eyes to be unremarkable and 
there was no hepatic enlargement.  There was a scar over the 
medial aspect of the left knee.  The remainder of the 
examination was entirely within normal limits.  A complete 
blood count was within normal limits.  

Shortly after admission he went home on sick leave and about 
a week after he had gone home, while getting out of a car, he 
fell on a coke bottle and lacerated tendons on his right 
forearm.  In July 1969, on the day of the injury, a private 
hospital attempted to repair the tendons and the skin was 
closed.  He was placed in a plaster cast.  In August 1969, he 
was seen by a service orthopedist and the cast was removed.  
In September 1969, the tendons were repaired.  Post-
operatively, he had a draining sinus and in December 1969 
several pieces of infected sutures were removed.  It was 
noted after the operation that the wound had not drained.  
The diagnoses were malaria due to plasmodium falciparum and 
complicated by cerebral involvement; and laceration of the 
extensor digitorum communis, extensor indices proprius, and 
extensor carpi ulnaris.

On service separation examination in April 1970, the 
veteran's eyes, abdomen, viscera, and neurologic system were 
normal.  There were no skin abnormalities reported except for 
marks, scars, or tattoos.

An April 1974 VA examination report indicates that the 
veteran complained of continuing recurrence of frontal 
cephalgia and a nervous condition.  Physical examination 
revealed that he was obese.  His eyes were evaluated and it 
was remarked that pupillary light and reaction and 
accommodation were normal.  The skin was remarkable for a 
subcutaneous nodule in the right upper quadrant beneath the 
costal margin.  The digestive system was remarkable for 
tenderness disclosed by digital palpation in the gallbladder 
region and tenderness on palpation of the small nodular 
subcutaneous mass.  Liver function studies and a complete 
blood count were obtained.  The diagnosis was residuals of 
malaria, complicated by cerebral involvement, manifested by 
recurrent frontal cephalgia.  Nervousness and anxiety states 
were also diagnosed.

On physical examination of the veteran's abdomen during VA 
hospitalization in September 1983, the liver edge was 
palpable, nontender, and not enlarged and there were no 
masses.

On VA evaluation in May 2000, the veteran complained of 
frequent headaches and also of reflux/indigestion.  Physical 
examination revealed that the abdomen was protuberant and 
that hepatomegaly was present.  His extremities had + edema 
to 1/2 tibia bilaterally.  Laboratory studies revealed high 
AST/SGOT, ALT/SGPT, alkaline phosphatase, and total and 
direct bilirubin.  An X-ray revealed hepatomegaly probably 
with ascites.  There was a left upper quadrant ileus or early 
proximal small bowel obstruction.  There were no gross 
masses.  

In June 2000, it was reported that the veteran had had a 
recent diagnosis of liver disease and was there for 
evaluation of masses seen on CT scan.  He complained of right 
upper quadrant pain and a 20 pound weight loss in the last 2 
months.  The examination revealed hepatomegaly with a nodular 
liver which was tender to palpation along its edge.  The 
abdominal CT scan revealed 2 large hepatic masses and a 
cirrhotic liver.  His laboratory results were noted.  The 
assessments were hepatitis C, and cirrhosis now with liver 
masses by CT, highly suspicious for hepatocellular carcinoma.  
In July 2000, it was stated that they were convinced that he 
had hepatic cell carcinoma and that the prognosis was poor.

In October 2000, he was felt to have chronic hepatitis C as 
well as cirrhosis of the liver induced by either alcohol 
and/or hepatitis C.  It was felt that resection was not an 
option and the veteran wanted palliative care.  

An October 2000 VA examination report states that the veteran 
reported being in a motor vehicle accident 3 years beforehand 
and that since the accident, he had had a headache every day 
and that they would become severe about every 2 weeks.  The 
veteran died at a VA facility in November 2000.

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for malignancy or cirrhosis of the liver when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  She asserts that the 
veteran's hepatitis C began during combat, from blood 
contact.  She notes that he was in combat and that he had 
surgery performed on him in August 1969.  She thus feels that 
service connection for the cause of the veteran's death is 
warranted.

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) apply, as it has been alleged that the veteran 
contracted Hepatitis C while engaging in combat with the 
enemy.  The provisions of 38 U.S.C.A. § 1154(b) require 
satisfactory evidence of incurrence of Hepatitis C in combat.  
We find that satisfactory evidence of incurrence of Hepatitis 
C in combat has not been submitted.  In Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), the Court indicated that 
Section 1154(b)'s satisfactory evidence is credible evidence, 
and it further indicated that credible evidence is that which 
is plausible or capable of being believed.  The appellant is 
a layperson.  She has demonstrated no medical expertise in 
diagnosing Hepatitis C and has made a bare assertion.  The 
Board finds that the appellant's assertion is not plausible 
or capable of being believed, and so it is not satisfactory.  
Concerning the allegation of blood contact during combat, the 
appellant is competent to indicate that this occurred.  She 
has not indicated how she knows it occurred.  Even if she 
were to provide evidence of blood contact, it is still not 
satisfactory evidence of liver disease.  No satisfactory 
evidence of incurrence of Hepatitis C in combat has been 
submitted.  

The death certificate notes that liver diseases caused and 
contributed to the veteran's death.  The veteran was not 
service-connected for liver disability at the time of his 
death.  In order to establish service connection, the 
evidence must show a current disability, a disease or injury 
in service, and a link between the disability and the injury 
or disease in service.  38 C.F.R. § 3.303.  No service 
medical records indicate that the veteran had liver disease 
in service.  He was evaluated between June 1969 and December 
1969, after he had abdominal pain and loss of consciousness.  
The evaluation included a complete blood count on admission 
to a hospital ship in June 1969, and a physical examination 
at the Corpus Christi, Texas naval hospital which revealed no 
hepatomegaly.  

He did serve in combat and was treated for abdominal pain, 
had Thorazine shots, and had a lumbar puncture in 1969.  
However, because of his clinical picture, he was begun on 
therapy for Falciparum Malaria and he became afebrile 
thereafter and did well throughout the hospitalization.  The 
medical board report indicates that after he was transferred 
to the navy hospital in Corpus Christi, physical examination 
revealed his head and eyes to be unremarkable.  There was no 
hepatic enlargement and a complete blood count was within 
normal limits.  His right forearm was observed by health care 
providers between July and December 1969 after he lacerated 
tendons in July 1969.  None of those health care providers 
reported liver disease.  Additionally, his abdomen and 
viscera were normal on service separation examination in 
April 1970.  Liver disease was not diagnosed when he was 
examined by VA in January 1974.

The first medical diagnosis of liver disease occurred in 
2000, which was years after service.  In June 2000, he 
complained of right upper quadrant pain and a 20 pound weight 
loss in the last 2 months.  Also in 2000, hepatomegaly, 
edema, and probable ascites per X-ray were present and the 
liver was tender to palpation along its edge.  AST/SGOT, 
ALT/SGPT, alkaline phosphatase, and total and direct 
bilirubin were high.  The evidence shows no liver disease in 
service and a normal abdomen, viscera, eyes, and neurologic 
system on service separation examination, and there is no 
competent evidence linking the fatal disease processes to 
service.  Furthermore, there is no competent evidence 
establishing that liver cancer or cirrhosis was manifested to 
a compensable degree within one year of separation from 
service.  No symptoms, complaints, diagnoses, or treatment 
are shown during this time period and the VA examiner in 
January 1974 did not report any liver diseases.  The medical 
evidence first shows them years after service and no 
competent evidence relates them to service.

No competent evidence of record indicates that the veteran's 
service-connected  laceration scars of his right forearm, or 
his frontal cephalgia, residuals of malaria, caused or 
contributed to the veteran's death or to any diseases or 
injuries which caused death.  The death certificate indicates 
what caused his death and it did not indicate that either of 
these caused or contributed to it.  As such, service 
connection for the cause of the veteran's death is not 
warranted.  38 C.F.R. § 3.310(a).

The evidence indicates that the veteran's death was 
anticipated irrespective of his service-connected laceration 
scars of his right forearm, or his frontal cephalgia, 
residuals of malaria, and that they did not have a material 
influence in accelerating death.  They were noncompensable.  
The right forearms scars were minor, involved the muscular or 
skeletal functions, and did not affect a vital organ.  His 
frontal cephalgia, residuals of malaria, affected a vital 
organ, but was rated as noncompensable and was not an active 
process.  The provisions of 38 C.F.R. § 3.312 indicate that 
minor service-connected disabilities, particularly of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  There is no competent evidence that 
either service-connected disability rendered the veteran 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  There is no 
competent evidence that either disability was of such 
severity as to have a material influence in accelerating 
death.  There is no competent evidence that the veteran's 
service-connected laceration scars of his right forearm, or 
his frontal cephalgia, residuals of malaria, played any part 
in his death.

The veteran served in Vietnam.  However, his fatal diseases 
are not on the list of diseases presumptive to Agent Orange 
exposure.  It is not alleged, and no competent evidence of 
record shows, that there is a link between such diseases and 
Agent Orange.  

As the evidence shows that liver diseases were what caused 
and contributed to the veteran's death, and that they are 
unrelated to service or to the veteran's service-connected 
disabilities, service connection for the cause of the 
veteran's death is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318

Factual Background

In January 1974, the RO granted service connection for scar 
residual laceration right forearm, and for frontal cephalgia, 
residuals of malaria, and assigned them noncompensable 
ratings effective from July 1973.  The RO continued the 
noncompensable ratings in November 1983 and September 2000 
rating decisions.  Those are the only disabilities for which 
service connection was in effect during the veteran's 
lifetime.

Criteria

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay dependency and indemnity 
compensation benefits to the surviving spouse in the same 
manner as if the veteran's death was service-connected.  See 
38 U.S.C.A. § 1318 (West 2002).

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22 
(2004).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 (2000), were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 
(2000).  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 (2000).  See 
38 C.F.R. § 20.1106 (2004).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 (2003) provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

In NOVA II, the Court found that the amendment to 38 C.F.R. § 
20.1106 (2003) did not comply with its NOVA I mandate.  
However, in NOVA II, the Court accepted VA's interpretation 
that both statutes bar hypothetical entitlement claims.

Analysis

The appellant has appealed the denial of dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318.  The 
Board finds that the claimant is not entitled to dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. § 
1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003). "Entitled to receive" means that at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; (3) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309. 
38 C.F.R. § 3.22 (2003).

The veteran was not entitled to a 100 percent rating for 10 
or more years immediately preceding his death in November 
2000.  38 U.S.C.A. § 1318 requires a disability be 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death in order for its 
benefits to be warranted.  The Board finds that the veteran 
was not in receipt of or entitled to receive compensation at 
the time of death for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death.  Additionally, 
the veteran had not applied for compensation but not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.

The Board acknowledges that the veteran honorably served his 
country in combat during a time of war.  However, the Board 
finds that the appellant's claim for DIC under 38 U.S.C.A. § 
1318 is denied due to the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


